Case 9:20-cv-82298-RKA Document 1 Entered on FLSD Docket 12/14/2020 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO. 20-cv-82298

 NATALIE JOSEPH,
     Plaintiff,

 v.

 MIDLAND FUNDING, LLC and
 MIDLAND CREDIT MANAGEMENT, INC.,
       Defendants.
 ______________________________________/

                COMPLAINT FOR ACTUAL AND STATUTORY DAMAGES
                                JURY DEMAND

         1.      Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

 §1692 et seq. (“FDCPA”).

                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction under 28 U.S.C. §§1331, 1337 and 15 U.S.C. §1692k.

 Venue in this District is proper because Plaintiff resides here and Defendant filed a state court

 action against Plaintiff’s property in this District.

                                               PARTIES

         3.      Plaintiff, NATALIE JOSEPH (“JOSEPH”), is a natural person and citizen of the

 State of Florida, residing in Broward County, Florida.

         4.      Defendant, MIDLAND FUNDING, LLC. (“MIDLAND”), is a corporation

 organized under the laws of the State of Delaware. It is a citizen of the State of California with

 its principal place of business at 3111 Camino del Rio North, Suite 1300, San Diego, CA 92108.

         5.      Defendant, Midland, is registered with the Florida Department of State, Division

 of Corporations as a limited liability company. Its registered agent for service of process is
Case 9:20-cv-82298-RKA Document 1 Entered on FLSD Docket 12/14/2020 Page 2 of 6




 Midland Credit Management, Inc., c/o Canon Business Process, 13008 Telecom Dr., Suite 350,

 Temple Terrance, Florida 33637.

        6.      Defendant, MIDLAND CREDIT MANAGEMENT, INC. (“MCM”), is a

 corporation organized under the laws of the State of Kansas. It is a citizen of the State of

 California with its principal place of business at 3111 Camino del Rio N, Suite 103, San Diego,

 CA 92108.

        7.      MCM is registered with the Florida Department of State Division of Corporations

 as a corporation. Its registered agent for service of process is Corporation Service Company,

 1201 Hays St., Tallahassee, FL 32301.

        8.      Defendants regularly use the mail and telephone in businesses the principal

 purpose of which is the collection of debts.

        9.      Defendants are registered with the Florida Office of Financial Regulation as

 consumer collection agencies.

        10.     Defendant, Midland, filed suit against Plaintiff in Palm Beach County, Florida.

        11.     Defendants regularly use the mail and telephone to collect consumer debts.

        12.     Defendants’ primary purpose is the collection of debts.

        13.     Defendants are “debt collectors” as defined in the FDCPA.

                                   FACTUAL ALLEGATIONS

        14.     Defendants sought to collect from Joseph an alleged debt arising from a credit

 card which Plaintiff used for his own personal, family and household purposes (“the debt”).

        15.     Powell’s alleged debt went into default.

        16.     On or about February 2, 2016, Midland filed suit against Joseph in state court in

 Palm Beach County, Florida.




                                                 2
Case 9:20-cv-82298-RKA Document 1 Entered on FLSD Docket 12/14/2020 Page 3 of 6




         17.    At the state court pretrial conference, the court ordered Joseph to pay $20.00 per

 month beginning on April 17, 2016. A copy of the Order for Payment with Judgment Upon

 Default (“Order”) is attached as Exhibit “A.”

         18.    Plaintiff had been paying and continues to pay on the debt.

         19.    Plaintiff was and continues to pay $60.00 every three (3) months. Plaintiff always

 pays ahead; she is never late with her payments and has never been in default of the payment

 plan.

         20.    Defendants, for more than four (4) years, have accepted Plaintiff’s quarterly

 payments.

         21.    Defendants advanced Plaintiff’s due date forward three (3) months for every

 $60.00 they received. A copy of monthly statements from Defendants is attached as Composite

 Exhibit “B.”

         22.    Defendants, on July 10, 2020, submitted an Affidavit of Non-Compliance

 (“Affidavit”) with Stipulation. A copy of the Affidavit is attached as Exhibit “C.”

         23.    The Affidavit states that Plaintiff had paid $1020.00 but had failed to make

 payments due pursuant to the Order. See Exhibit “C.”

         24.    The Affidavit does not delineate or explain how Plaintiff was late on her

 payments with Defendants. See Exhibit “C.”

         25.    Plaintiff paid $1020.00, which at $20.00 per month would mean she had paid

 through June 17, 2020. As of July 10, 2020, the date of Defendants’ Affidavit, Plaintiff was not

 in default.

         26.    Defendants’ Affidavit is a mischaracterization of Plaintiff’s payment history and a

 false statement.




                                                 3
Case 9:20-cv-82298-RKA Document 1 Entered on FLSD Docket 12/14/2020 Page 4 of 6




        27.     Because of Defendants’ false statement, a default final judgment against Joseph

 was entered on the next business day, July 13, 2020. A copy of the Final Judgment is attached as

 Exhibit “D.”

        28.     Joseph moved to vacate the improperly entered judgment on or about August 25,

 2020. A copy of the Motion to Vacate Judgment is attached as Exhibit “E.”

        29.     Notwithstanding the Motion to Vacate Judgment, Defendants did not agree to

 vacate the improperly entered judgment and required Joseph to pay for legal counsel to attend a

 hearing on the motion.

        30.     The state court found that Midland and MCM had failed to establish that Joseph

 was in default of the Order and vacated the Final Judgment. A copy of the Order Granting

 Defendant’s Motion to Vacate Final Judgment is attached as Exhibit “F.”

        31.     Defendants had no legal basis to move for judgment based on default.

        32.     Defendants acted in malice to harass and pressure Plaintiff in an effort financially

 benefit themselves.

        33.     Plaintiff suffered damages as a result of Defendants’ improper actions and seeks

 statutory and compensatory damages.

                 COUNT I – ATTEMPTING TO COLLECT AN IMPROPER
                    DEBT IN VIOLATION OF 15 U.S.C §1692e(2)(a)

        34.     Plaintiff incorporates Paragraphs 1 through 33.

        35.     Defendants improperly sought and obtained a final judgment when Plaintiff was

 not in default in violation of 15 U.S.C. §1692e(2)(a).

        36.     Defendants’ conduct was egregious.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendants for:



                                                  4
Case 9:20-cv-82298-RKA Document 1 Entered on FLSD Docket 12/14/2020 Page 5 of 6




                 a.     Statutory and actual damages;

                 b.     Attorney’s fees, litigation expenses and costs of suit; and

                 c.     Such other or further relief as the Court deems proper.

                                       COUNT II
                           FALSE AND MISLEADING STATEMENT
                            IN VIOLATION OF 15 U.S.C §1692e(5)

        36.      Plaintiff incorporates Paragraphs 1 through 33.

        37.      Defendants improperly sought and obtained a final judgment when Plaintiff was

 not in default in violation of 15 U.S.C. §1692c(a)(2).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendants for:

                 a.     Statutory and actual damages;

                 b.     Attorney’s fees, litigation expenses and costs of suit; and

                 c.     Such other or further relief as the Court deems proper.

                                       COUNT III
                            FALSE STATEMENT TO A TRIBUNAL

        38.      Plaintiff incorporates Paragraphs 1 through 33.

        39.      Defendants falsely stated in its Affidavit that Plaintiff was in default of the Order

 when she was not.

        40.      Defendants made these same false statements at the hearing on Joseph’s Motion

 to Vacate Judgment.

        41.      These statements were false as evidenced by the state court’s order vacating the

 final judgment. See Exhibit “F.”

        42.      Defendants made these representations in violation of 15 U.S.C. §1692e and did

 so knowingly.



                                                   5
Case 9:20-cv-82298-RKA Document 1 Entered on FLSD Docket 12/14/2020 Page 6 of 6




        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Zwicker for:

                a.      Statutory and actual damages;

                b.      Attorney’s fees, litigation expenses and costs of suit; and

                c.      Such other or further relief as the Court deems proper.


                                             JURY DEMAND

         Plaintiffs demand trial by jury.

                                                       Debt Shield Law
                                                       3440 Hollywood Blvd., Suite 415
                                                       Hollywood, FL 33021
                                                       Tel: 305-776-1805
                                                       Fax: 305-503-9457
                                                       legal@debtshieldlawyer.com
                                                       joel@debtshieldlawyer.com

                                                         /s/ Joel D. Lucoff
                                                       Joel D. Lucoff
                                                       Fla. Bar No. 192163




                                                  6
